- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling EXHIBIT1 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k) The undersigned acknowledge and agree that the foregoing statement on Schedule13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained herein or therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated: September30, 2010 AGASSI VENTURES, LLC By: /s/ Andre K. Agassi Name: Andre K. Agassi Title: Manager INVESTMENTS AKA, LLC By: /s/ Andre K. Agassi Name: Andre K. Agassi Title: Manager of Agassi Ventures, LLC, Manager THE ANDRE AGASSI TRUST By: /s/ Andre K. Agassi Name: Andre K. Agassi Title: Trustee ANDRE K. AGASSI By: /s/ Andre K. Agassi Name: Andre K. Agassi
